

116 HR 953 IH: To prohibit consumer reporting agencies from including adverse information in certain consumer reports, and from making adverse determinations relating to security clearances, with respect to certain individuals affected by the Government shutdown, and for other purposes.
U.S. House of Representatives
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 953IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2019Mr. Evans (for himself, Mr. Cisneros, Mr. Grijalva, Ms. Norton, Mr. Johnson of Georgia, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Moore, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit consumer reporting agencies from including adverse information in certain consumer
			 reports, and from making adverse determinations relating to security
			 clearances, with respect to certain individuals affected by the Government
			 shutdown, and for other purposes.
	
		1.Prohibition on including adverse information in certain consumer reports
 (a)In generalSubject to subsection (b), if an event occurred during a shutdown that resulted in the furnishing of an item of adverse information to a consumer reporting agency that such agency would otherwise include in a consumer report of a covered individual, such agency may not include such information in a consumer report of such covered individual during the period beginning on the first day of a shutdown and ending on the date that is 9 months after the day on which the shutdown ends.
 (b)Covered individualsFor a covered individual to be eligible under subsection (a), such covered individual shall submit a certification to the Bureau of Consumer Financial Protection that the event that resulted in the furnishing of an item of adverse information occurred because of the shutdown.
 2.Government shutdown and security clearance determinationsThe head of an agency may not make an adverse determination for purposes of granting or renewing a security clearance or an access determination with respect to any covered person (as that term is defined in section 3002(a)(2) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343(a)(2)) based solely on a failure of that covered person to make any payment on a debt due during the period of a shutdown during which that covered person was furloughed or excepted from such furlough as a result of such shutdown.
 3.DefinitionsIn this Act: (1)Consumer reporting agencyThe term consumer reporting agency has the meaning given in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a).
 (2)Covered individualThe term covered individual means— (A)an employee of the Federal Government furloughed or excepted from such furlough during any shutdown;
 (B)a Federal contractor who, during any shutdown, is not receiving pay by reason of such shutdown; and (C)an owner or employee of a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) that is located within a reasonable distance of a building owned or rented by the Federal Government, as determined by the Bureau of Consumer Financial Protection.
 (3)ShutdownThe term shutdown means any lapse in appropriations that begins on or after December 22, 2018. 